450 F.2d 959
M. F. MARTIN and Curtis H. Young, Plaintiffs-Appellees,v.GREAT FIDELITY INVESTMENT COMPANY et al., Defendants-Appellants.
No. 30721.
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1971.Rehearing Denied Dec. 16, 1971.

John B. Ogden, Oklahoma City, Okl., J. Roy Hudspeth, Fort Worth, Tex., for defendants-appellants.
Olcott Phillips, McDonald, Sanders, Ginsburg, Phillips, Maddox & Newkirk, Fort Worth, Tex., for plaintiffs-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966